Case 19-12086 Doc 1 Filed 08/02/19 Entered 08/02/19 11:26:27 Main Document Page 1 of 4
Case 19-12086 Doc 1 Filed 08/02/19 Entered 08/02/19 11:26:27 Main Document Page 2 of 4
Case 19-12086 Doc 1 Filed 08/02/19 Entered 08/02/19 11:26:27 Main Document Page 3 of 4




                                               /s/Mark C. Landry


                                                      08/02/2019
Case 19-12086 Doc 1 Filed 08/02/19 Entered 08/02/19 11:26:27 Main Document Page 4 of 4




                                               /s/Mark C. Landry


                                                       08/02/2019




                                               /s/Mark C. Landry


                                                      08/02/2019
